DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2. The Action is responsive to the Remarks the Applicant made 12/21/2021.
3. Claims 1-9 and 11-21 are pending and rejected, in which claims 1, and 20-21 are independent. 
Response to Arguments
4. Applicant’s arguments of 12/21/2021 with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Priority
5. Acknowledged is this Application claims the benefit of priority under 35 U.S.C. 119(a)-(d) or (f), based on priority papers filed in parent Application No. 2017-047350, filed 03/13/2017 to JAPAN which is incorporated herein by reference for all purposes.
Claim Rejections - 35 USC § 102
6. The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

6.1. Claims 1-3, 12 and 20-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by 
Hines et al.: "USER ATTRIBUTE ANALYSIS SYSTEM", (U.S. Patent US 10249212 B1, filed 2016-05-05 and published 2019-04-02).

As per claim 21, Hines teaches a relation search method, by an information processing device, comprising:
correcting, for a data set including a first-type data group and a second-type data group (See col. 6, lines 12-14, the target attributes stored in the target attribute database 112 and the user attribute data stored in the attribute database 114. The user and the target attribute database reads on a first-type data group and a second-type data group, respectively and in combination, the data set), 
wherein the first-type data group and the second-type data group are acquired by different methods (See col. 1, lines 44-47, the user interface includes a user attribute field to receive first user input that indicates attributes of a 45 user, a target attribute field that identifies a target attribute that is different from the attributes of the user. Here the user attribute data is acquired by receiving user input and the target attribute 
[correcting] first data belonging to the first-type data group or second data (See col. 12, lines 56-59, the user attribute analysis system 102 may determine that providing attribute prompts at a particular time of day, after a duration of time when the user attribute data was received, or with particular types of contents, have a highest likelihood of causing a change to the user attribute data. Here the user attribute data and the target attribute data teaches the first data and the second belong to the first data group and the second data group, respectively, causing change teaches on correcting), 
which is associated with the first data, belonging to the second-type data group, to reduce a divergence between the first data and the second data (See col. 8, lines 13-14 and col. 12, lines 56-59, generating an attribute prompt based on that target attribute and the corresponding user attribute data; and reducing differences between the user attribute data and a target attribute data, or both. Here reducing difference reads on reducing divergence. Here the corr4sponding teaches an association), 
wherein the divergence arises from a difference in the different methods by which the first data and the second data are acquired (See col. 1, lines 44-47, col. 12, lines 56-59, as the first and the second data acquired by different methods and then reducing the difference between the data by correcting the data reads on the 
carrying out machine learning by using the data set including the corrected first data or the corrected second data (See col. 17, lines 31-33, using machine learning with the attribute differences and the historical data as input).

As per claim 20, the claim recites an information processing device comprising a data adaptation unit comprising a first memory configured to store first instructions and a first processor configured to execute the first instructions (See Hines: Fig. 1, col. 4, lines 56-57 and col. 20, lines 42-43, a user attribute analysis system having computer-readable media suitable for storing computer program instructions) that, when executed by data processing apparatus, cause the apparatus to perform the actions as steps of a method as recited claim 21 above and rejected under 35 U.S.C. § 102 as being anticipated by Hines.
Therefore, claim 20 is rejected along the same rationale that rejected claim 21.
 
As per claim 1, the claim recites a relation search system comprising units comprising memories configured to store instructions and processors configured to execute instructions (See Hines: Fig. 1, col. 4, lines 56-57, col. 19, lines 51-53 and col. 20, lines 42-43, a user attribute analysis system having computer-readable media suitable 
Therefore, claim 20 is rejected along the same rationale that rejected claim 21.

As per claim 2, Hines teaches the relation search system according to claim 1,
wherein the first-type data group is a data group including the first data obtained by observing or measuring an actual target (See col. 2, lines 62-64, the second attribute prompts may include determining, for each set of the updated user attribute data. The determining teaches observing or measuring), and
the second-type data group is a data group including the second data obtained by computation (See col. 3, lines 34-47, determining the target attribute data for the user may include determining a role for the user, and determining the target attribute data for the user using the role for the user. Here determining a role teaches comparisons, computations).

As per claim 3, Hines teaches the relation search system according to claim 2,
wherein the second processor is configured to correct the first data or the second data to reduce the divergence between the first data and the second data (See col. 19, lines 51-53, by way of example of multiple processors or computers; and col. 8, lines 13-
where the divergence is caused by a fixed parameter in any one of the methods by which the first data and the second data are acquired (See col. 8, lines 13-14 and col. 12, lines 56-59, generating an attribute prompt based on that target attribute and the corresponding user attribute data; and reducing differences between the user attribute data and a target attribute data, or both. Here reducing difference reads on reducing divergence. Here the corr4sponding teaches an association).

As per claim 12, Hines teaches the relation search system according to claim 1,
wherein the second processor is configured to correct the first data or the second data to reduce the divergence between the first data and the second data (See Hines: col. 19, lines 51-53, by way of example of multiple processors or computers; and col. 8, lines 13-14 and col. 12, lines 56-59, generating an attribute prompt based on that target attribute and the corresponding user attribute data; and reducing differences between the user attribute data and a target attribute data, or both. Here reducing difference reads on reducing divergence. Here the corr4sponding teaches an association), 

Claim Rejections - 35 USC § 103
7. The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37CPR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

7.1. Claims 4-9, 11 and 13-19 are rejected under 35 U.S.C. § 103 as being unpatentable over 
Hines as applied to claims 1-3, 12 and 20-21 above, and further in view of
YOSHITAKE et al.: "SEARCH SYSTEM, SEARCH METHOD, AND PHYSICAL PROPERTY DATABASE MANAGEMENT DEVICE", (U.S. Patent Application Publication 20190139279 A1, filed 2016-12-09 and published 2019-05-09, hereafter "YOSHITAKE").

As per claim 4, Hines does not explicitly teach the relation search system according to claim 3, wherein both the first data of the first-type data group and the second data of the second-type data group are data regarding a material.
However, YOSHITAKE teaches the relation search system according to claim 3, wherein both the first data of the first-type data group and the second data of the second-type data group are data regarding a material (See Fig. 3, Abstract and [0091], a first column is a cause-side material property parameter, a second column is a result-side material property parameter and multiple arbitrary combinations of material property parameters. Here the combinations teaches data groups, cause-side the first and result-side the second).
It would have been obvious to one having ordinary skill in the art at the time of the applicant's application was filed to combine YOSHITAKE’s teaching with Hines reference because YOSHITAKE is dedicated to searching a relationship from among a 

As per claim 5, Hines in view of YOSHITAKE teaches the relation search system according to claim 4,
wherein the data set includes at least a predetermined first property of one or more first materials and two or more predetermined second properties different from the first property of the one or more first materials (See YOSHITAKE: Fig. 3 and [0091], a cause-side material property parameter, and a second column is a result-side material property parameter. The pairwise parameter rows of the two sides are different), and
the third processor is configured to carry out the machine learning using the first property as an output parameter and the two or more second properties as input parameters (See Hines: col. 17, lines 31-33, the user device generates the attribute prompt dynamically, e.g., using machine learning with the attribute differences and the historical data as input), and to output information indicating strength of a relation between the first property and the two or more second properties (See Hines: col. 17, 

As per claim 6, Hines in view of YOSHITAKE teaches the relation search system according to claim 4,
wherein the second data is the data regarding the material targeted by the first data, or the data regarding the material in an analogous relationship with the material targeted by the first data based on a predetermined rule (See YOSHITAKE: [0038], the search system (10) capable of searching an unknown combination of material property parameters having a significant relationship based on already known relationships from among multiple arbitrary combinations of material property parameters can be provided. The database (2) stores a plurality of pairs of material property parameters, each of the plurality of pairs having a mutual relationship. Here, pairs of material property parameters having mutual relationships may not only be pairs of material property parameters based on scientific evidence-based relationships, that is, theoretically explained relationships, but also pairs of material property parameters 

As per claim 7, Hines in view of YOSHITAKE teaches the relation search system according to claim 2,
wherein both the first data of the first-type data group and the second data of the second-type data group are data regarding a material (See YOSHITAKE: Fig. 3, Abstract and [0091], a first column is a cause-side material property parameter, a second column 

As per claim 8, Hines in view of YOSHITAKE teaches the relation search system according to claim 2,
wherein the data set includes at least a predetermined first property of one or more first materials and two or more predetermined second properties different from the first property of the one or more first materials (See YOSHITAKE: Fig. 3 and [0091], a cause-side material property parameter, and a second column is a result-side material property parameter. The pairwise parameter rows of the two sides are different), and
the third processor is configured to carry out the machine learning using the first property as an output parameter and the two or more second properties as input parameters (See Hines: col. 17, lines 31-33, using machine learning with the attribute differences and the historical data as input), and 
to output information indicating strength of a relation between the first property and the two or more second properties (See Hines: col. 17, lines 34-41, The user device provides, for presentation to the user by at least one of a speaker or a display, the attribute prompt (412). For instance, the user device generates instructions for the presentation of the attribute prompt. The user device provides the instructions to the 

As per claim 9, Hines in view of YOSHITAKE teaches the relation search system according to claim 8,
wherein the second data is the data regarding the first material targeted by the first data, or the data regarding the first material in an analogous relationship with the material targeted by the first data based on a predetermined rule (See YOSHITAKE: [0058] The database interface unit (5) determines whether a pair of material property parameters input from the outside and a relationship thereof conform to a predetermined input rule (9).The database interface unit (5) stores the pair of material property parameters and their relationships conforming to the input rule (9) in the database (1) and conducts a predetermined error process on the pair of material property parameters and their relationships not conforming to the input rule (9).).

As per claim 11, Hines in view of YOSHITAKE teaches the relation search system according to claim 1,
wherein the second data is the data regarding the material targeted by the first data, or the data regarding the material in an analogous relationship with the material 

As per claim 13, Hines in view of YOSHITAKE teaches the relation search system according to claim 12,
wherein both the first data of the first-type data group and the second data of the second-type data group are data regarding a material (See YOSHITAKE: Fig. 3, Abstract and [0091], a first column is a cause-side material property parameter, a second column is a result-side material property parameter and multiple arbitrary combinations of material property parameters. Here the combinations teaches data groups, cause-side the first and result-side the second).

As per claim 14, Hines in view of YOSHITAKE teaches the relation search system according to claim 12,

the third processor is configured to carry out the machine learning using the first property as an output parameter and the two or more second properties as input parameters (See Hines: col. 17, lines 31-33, the user device generates the attribute prompt dynamically, e.g., using machine learning with the attribute differences and the historical data as input), and 
to output information indicating strength of a relation between the first property and the two or more second properties (See Hines: col. 17, lines 34-41, The user device provides, for presentation to the user by at least one of a speaker or a display, the attribute prompt (412). For instance, the user device generates instructions for the presentation of the attribute prompt. The user device provides the instructions to the speaker or the display. In some examples, the user device may generate separate instructions for both the speaker and the display and provide the corresponding instructions to the speaker and the display).

As per claim 15, Hines in view of YOSHITAKE teaches the relation search system according to claim 13,
wherein the second data is the data regarding the material targeted by the first data, or the data regarding the material in an analogous relationship with the material targeted by the first data based on a predetermined rule (See YOSHITAKE: [0038], the search system (10) capable of searching an unknown combination of material property parameters having a significant relationship based on already known relationships from among multiple arbitrary combinations of material property parameters can be provided. The database (2) stores a plurality of pairs of material property parameters, each of the plurality of pairs having a mutual relationship. Here, pairs of material property parameters having mutual relationships may not only be pairs of material property parameters based on scientific evidence-based relationships, that is, theoretically explained relationships, but also pairs of material property parameters known to have mutual relationships when obvious correlation is found therebetween from experimental data even at a stage at which neither theoretical explanation nor formulation has been made. Note that the “theoretically explained relationship” may include not only formulated relationships like theorems and formulae but also widely semi-quantitatively or qualitatively relationships explaining that presence/absence of correlation or positive/negative of correlation coefficients (i.e., while one of the 

As per claim 16, Hines in view of YOSHITAKE teaches the relation search system according to claim 1,
wherein both the first data of the first-type data group and the second data of the second-type data group are data regarding a material (See YOSHITAKE: Fig. 3, Abstract and [0091], a first column is a cause-side material property parameter, a second column is a result-side material property parameter and multiple arbitrary combinations of material property parameters. Here the combinations teaches data groups, cause-side the first and result-side the second).

As per claim 17, Hines in view of YOSHITAKE teaches the relation search system according to claim 16,

the third processor is configured to carry out the machine learning using the first property as an output parameter and the two or more second properties as input parameters (See Hines: col. 17, lines 31-33, using machine learning with the attribute differences and the historical data as input), and 
to output information indicating strength of a relation between the first property and the two or more second properties (See Hines: col. 17, lines 34-41, The user device provides, for presentation to the user by at least one of a speaker or a display, the attribute prompt (412). For instance, the user device generates instructions for the presentation of the attribute prompt. The user device provides the instructions to the speaker or the display. In some examples, the user device may generate separate instructions for both the speaker and the display and provide the corresponding instructions to the speaker and the display).

As per claim 18, Hines in view of YOSHITAKE teaches the relation search system according to claim 16,


As per claim 19, Hines in view of YOSHITAKE teaches the relation search system according to claim 16,
wherein the second processor is configured to correct the first data or the second data on a basis of at least one of a difference in constitution of the material targeted by the first data or the second data or a difference in an ambient environmental condition between the first data and the second data (See Hines: Fig. 4 and col. 18, lines 19-27, generating a third attribute prompt using i) the differences between the target attribute data and each set of the updated user attribute data, and ii) the correlation between the differences and the second attribute prompts: the user device uses the likely effectiveness to determine whether a particular prompt, a particular type of prompt, or both, were likely effective. When the user device determines that the prior attribute prompt was likely effective, e.g., and the likely effectiveness satisfies a threshold value, the user device may use the same or a similar prompt as the prior attribute prompt for the third attribute prompt. When the user device determines that the prior attribute 
References
8.1. The prior art made of record:
D. U.S. Patent US 10,249,212 B1.
E. U.S. Patent Application Publication US- 20190139279-A1.
8.2. The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
A. U.S. Patent Application Publication US-20100063948-A1.
B. U.S. Patent Application Publication US-20180314603-A1.
C. U.S. Patent Application Publication US-20170154093-A1.
Conclusion
9.1.THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
9.2. Examiner has cited particular columns and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner. SEE MPEP 2141.02 [R-5] VI. PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS: A prior art reference must be considered in its entirety, i.e., as a whole, including portions that would lead away from the claimed invention. W.L. Gore & Associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), cert. denied, 469 U.S. 851 (1984) In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004). >See also MPEP §2123. 
9.3. In the case of amending the Claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure 
Contact Information
10. Any inquiry concerning this communication or earlier communications from the Examiner should be directed to KUEN S LU whose telephone number is (571)272-4114. The examiner can normally be reached on M-F, 8-19, Mid-Flex 2 hours.
If attempts to reach the examiner by telephone pre unsuccessful, the examiner's Supervisor, Mrs. Tamara T Kyle can be reached on 571-272-4241. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for Page 13 Published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http: “//pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system; contact the Electronic Business Center (EBC) at 866-217-9197 (toll free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, please call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
KUEN S LU  /Kuen S Lu/
Art Unit 2156
Primary Patent Examiner
February 22, 2022